



Exhibit 10.2
TRANSITION AGREEMENT AND RELEASE OF CLAIMS
This transition agreement and release of claims (this “Agreement”) is made by
and between Cornerstone OnDemand, Inc. (the “Company”), and David Carter
(“Executive”). The Company and Executive are sometimes collectively referred to
herein as the “Parties” and individually referred to as a “Party.”
RECITALS
WHEREAS, Executive is employed by the Company as Chief Sales Officer;
WHEREAS, Executive previously signed a confidentiality agreement with the
Company (the “Confidentiality Agreement”);
WHEREAS, Executive signed a Change of Control Severance Agreement with the
company on April 29, 2013 (the “Change of Control Agreement”), which, among
other things, provides for certain severance benefits to be paid to Executive by
the Company upon the termination of Executive’s employment including following a
Change of Control (as defined in the Change of Control Agreement) of the
Company;
WHEREAS, the Company and Executive have entered into Stock Option Agreements,
pursuant to which Executive was granted the option to purchase shares of the
Company’s common stock (each such grant, an “Option” and together, the
“Options”) and have entered into Restricted Stock Unit Award Agreements,
granting Executive the right to receive an award of Restricted Stock Units (each
such award, an “RSU Award” and together, the “RSU Awards”), each subject to the
terms and conditions of the Company’s equity plan under which it was granted
(the 1999 Stock Plan, the 2009 Equity Incentive Plan or the 2010 Equity
Incentive Plan, as applicable, each, a “Plan”), and the terms and conditions of
the Stock Option Agreement or the Restricted Stock Unit Award Agreement, as
applicable, related to the award (collectively with the Plans, “Stock
Agreements”);
WHEREAS, Executive’s employment with the Company is expected to terminate
effective March 31, 2018 (the “Expected Termination Date”);
WHEREAS, subject to Executive’s fulfillment of the terms and conditions of this
Agreement, in consideration of Executive’s execution of this Agreement and
provided that Executive does not revoke the Agreement under Section 5 below, and
subject to Executive signing and not revoking the Supplemental Separation
Agreement attached hereto as Exhibit A (the “Supplemental Separation
Agreement”), in accordance with the terms below, Executive will be entitled to
the severance benefits set forth in Section 2 below; and
WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions and demands that Executive may have
against the Company and any of the Releasees (as defined below), including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment relationship with the Company and the termination of that
relationship.
NOW THEREFORE, for good and valuable consideration, including the mutual
promises and covenants made herein, the Company and Executive hereby agree as
follows:
COVENANTS


1.Transition; Termination Date; Employment Status.


(a)Transition. From the Effective Date through the Termination Date, the Parties
agree that Executive will continue to be employed pursuant to the current terms
of his employment; provided, however, that Executive acknowledges that he is not
eligible to receive any bonus for the Company’s 2018 fiscal year. Prior to the
Termination Date, Executive will continue in his full-time role as Chief Sales
Officer, reporting to Adam Miller, President and Chief Executive Officer. On the
Termination Date, Executive agrees that Executive will be deemed to have
resigned from all officer and/or director positions held at the Company and its
affiliates voluntarily, without any further required action by Executive, as of
the Termination Date and Executive, at the request of the Company, will execute
any documents reasonably necessary to reflect Executive’s resignation.


(b)Termination Date. Executive’s termination date will occur on the Expected
Termination Date,





--------------------------------------------------------------------------------





or earlier as provided in Section 1(c) (the date of Executive’s actual
termination of employment with the Company, the “Termination Date”).


(c)Employment Status. Executive is free to terminate his employment at any time
prior to the Expected Termination Date, for any reason or for no reason.
Similarly, the Company is free to terminate Executive’s employment at any time
prior to the Expected Termination Date, for any reason or for no reason. As
described in Section 2, Executive may be entitled to severance benefits
depending on the circumstances of Executive’s termination of employment with the
Company.


2.Consideration. If Executive remains employed with the Company through the
Expected Termination Date, or, if prior to the Expected Termination Date,
Executive’s employment with the Company is terminated by the Company without
Cause (as such term is defined in the Change of Control Agreement), then subject
to (i) Executive’s execution of this Agreement and Executive’s fulfillment of
all of its terms and conditions, and provided that Executive does not revoke the
Agreement under Section 5 below, and (ii) Executive’s execution of the
Supplemental Separation Agreement, which must become effective and irrevocable
no later than the sixtieth (60th) day following the Termination Date (the
“Supplemental Separation Agreement Release Deadline”) and Executive’s
fulfillment of all of its terms and conditions, Executive will receive the
following consideration:


(a)Separation Payment. The Company agrees to pay Executive a lump sum payment
equal to Three Hundred Thirty-Five Thousand Dollars ($335,000) (the
“Severance”). This payment will be made, less applicable withholding taxes, to
Executive within ten (10) days after the Effective Date of the Supplemental
Separation Agreement, and in all cases the payment will be made no later than
March 15, 2019.


(b)COBRA. If Executive elects continuation coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), within the time
period prescribed pursuant to COBRA for Executive and Executive’s eligible
dependents, then the Company will reimburse Executive for the COBRA premiums for
such coverage (at the coverage levels in effect immediately prior to the
Termination Date) until the earlier of (A) a period of twelve (12) months from
the Termination Date, or (B) the date upon which Executive and/or Executive’s
eligible dependents become covered under similar plans. The reimbursements will
be made by the Company to Executive consistent with the Company’s normal expense
reimbursement policy. However, if the Company determines in its sole discretion
that it cannot provide the foregoing benefit without potentially violating, or
being subject to an excise tax under, applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company will in
lieu thereof provide to Executive a taxable monthly payment (“Healthcare Premium
Payment”), payable on the last day of a given month, in an amount equal to the
monthly COBRA premium that Executive would be required to pay to continue
Executive’s group health coverage in effect on the Termination Date (which
amount will be based on the premium for the first month of COBRA coverage),
which payments will be made regardless of whether Executive elects COBRA
continuation coverage and will commence on the month following Executive’s
Termination Date and will end on the earlier of (x) the date upon which
Executive obtains other employment or (y) the date the Company has paid an
amount equal to twelve (12) payments. For the avoidance of doubt, the taxable
payments in lieu of COBRA reimbursements may be used for any purpose, including,
but not limited to, continuation coverage under COBRA, and will be subject to
all applicable tax withholdings.


(c)Equity. On the Termination Date, but subject to the effectiveness of this
Agreement and the Supplemental Separation Agreement as provided herein and to
the provisions of Section 17, Executive’s vesting in each Option and each RSU
Award shall accelerate as to the number of shares subject to each Option and
each RSU Award that otherwise would have vested within the twelve (12) month
period immediately following the Termination Date had Executive remained
employed by the Company through such period. The Parties agree that for purposes
of determining the number of shares of the Company’s common stock that Executive
is entitled to purchase from the Company, pursuant to the exercise of the
outstanding Options, or that Executive has vested in, pursuant to the RSU
Awards, in each case as of the Termination Date, Executive will be considered to
have vested only through the Termination Date and will not vest in any of
Executive’s Options or RSU Awards thereafter. The post-termination exercise
period of Executive’s vested Options will be extended such that Executive may
exercise that portion of his Options vested as of the Termination Date through
March 31, 2020; provided, however, in no event may the Options be exercised
following their maximum expiration date and the Options will be subject to
earlier termination in the event of certain corporate transactions as provided
for in the Plan under which the Options were granted. This Agreement acts as an
amendment to the Stock Agreements and Executive acknowledges and agrees that the
incentive stock option status and/or holding periods for favorable tax treatment
of any Options that were originally designated as incentive stock options
pursuant to Section 422 of the Internal Revenue Code of 1986, as amended, may be
impacted by the terms of this Agreement. Executive’s Options, the shares
purchased thereunder and Executive’s RSU Awards will continue to be governed by
the terms and conditions of the applicable Stock Agreement, as each has been
modified by this Agreement.





--------------------------------------------------------------------------------







(d)General. Executive acknowledges that without this Agreement, he is otherwise
not entitled to the consideration listed in this Section 2 and that the
consideration provided in this Section 2 is greater than the consideration he
would otherwise be entitled to receive upon a termination without cause pursuant
to the terms of Section 3(a) of the Change of Control Agreement.


3.Payment of Salary and Receipt of All Benefits. Executive acknowledges and
represents that, other than the consideration to be paid in accordance with the
terms and conditions of the Agreement and Executive’s final wages, including any
accrued vacation/paid time off, which will be paid on the Termination Date, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, draws,
stock, Options or other equity awards (including RSU Awards), vesting, and any
and all other benefits and compensation due to Executive and that no other
reimbursements or compensation are owed to Executive.


4.Release of Claims. Executive agrees that the consideration to be paid in
accordance with the terms and conditions of the Agreement represents settlement
in full of all outstanding obligations owed to Executive by the Company and its
current and former officers, directors, employees, agents, investors, attorneys,
stockholders, administrators, affiliates, benefit plans, plan administrators,
insurers, trustees, divisions, and subsidiaries, and predecessor and successor
corporations and assigns (collectively, the “Releasees”). Executive, on
Executive’s own behalf and on behalf of Executive’s respective heirs, family
members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Executive may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation the following:


(a)any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship,
including claims under any offer letter, employment agreement, or other
agreement with the Company, including, but not limited to, the Change of Control
Agreement;


(b)any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;


(c)any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;


(d)any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
Fair Credit Reporting Act; the Age Discrimination in Employment Act of 1967; the
Older Workers Benefit Protection Act; the Employee Retirement Income Security
Act of 1974; the Worker Adjustment and Retraining Notification Act; the Family
and Medical Leave Act; the Sarbanes-Oxley Act of 2002; the Immigration Control
and Reform Act; the California Family Rights Act; the California Labor Code; the
California Workers’ Compensation Act; the California Fair Employment and Housing
Act; the Unruh Civil Rights Act; the California Equal Pay Law; the California
Unfair Business Practices Act; and the California Worker Adjustment and
Retraining Notification Act;


(e)any and all claims for violation of the federal, or any state, constitution;


(f)any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;


(g)any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Executive as a result of this Agreement; and


(h)any and all claims for attorneys’ fees and costs.





--------------------------------------------------------------------------------





Executive agrees that the release set forth in this Section 4 (the
“Release”) will be and remain in effect in all respects as a complete general
release as to the matters released. The Release does not extend to any severance
obligations due Executive under the Agreement. The Release does not release
claims that cannot be released as a matter of law, including, but not limited
to, Executive’s right to file a charge with or participate in a charge by the
Equal Employment Opportunity Commission, or any other local, state, or federal
administrative body or government agency that is authorized to enforce or
administer laws related to employment, against the Company (with the
understanding that any such filing or participation does not give Executive the
right to recover any monetary damages against the Company; Executive’s release
of claims herein bars Executive from recovering such monetary relief from the
Company). Executive represents that Executive has made no assignment or transfer
of any right, claim, complaint, charge, duty, obligation, demand, cause of
action, or other matter waived or released by this Section 4. Nothing in this
Agreement waives Executive’s rights to indemnification or any payments under any
fiduciary insurance policy, if any, provided by any act or agreement of the
Company, state or federal law or policy of insurance.


5.Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that
Executive is waiving and releasing any rights Executive may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Executive agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement. Executive acknowledges that the consideration
given for this waiver and release is in addition to anything of value to which
Executive was already entitled. Executive further acknowledges that Executive
has been advised by this writing that (a) Executive should consult with an
attorney prior to executing this Agreement; (b) Executive has at least
twenty-one (21) days within which to consider this Agreement; (c) Executive has
seven (7) days following the execution of this Agreement by the Parties to
revoke the Agreement; (d) this Agreement will not be effective until the
revocation period has expired; and (e) nothing in this Agreement prevents or
precludes Executive from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties or costs for doing so, unless specifically authorized by
federal law. In the event Executive signs this Agreement and delivers it to the
Company in less than the twenty-one (21)-day period identified above, Executive
hereby acknowledges that Executive has freely and voluntarily chosen to waive
the time period allotted for considering this Agreement. Executive acknowledges
and understands that revocation must be accomplished by a written notification
to the Chief Legal Officer of the Company that is received prior to the
Effective Date. The Parties agree that changes, whether material or immaterial,
do not restart the running of the twenty-one (21)-day period.


6.California Civil Code Section 1542. Executive acknowledges that Executive has
been advised to consult with legal counsel and is familiar with the provisions
of California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HIS MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
Executive, being aware of California Civil Code Section 1542, agrees to
expressly waive any rights Executive may have thereunder, as well as under any
other statute or common law principles of similar effect.


7.No Pending or Future Lawsuits. Executive represents that Executive has no
lawsuits, claims, or actions pending in Executive’s name, or on behalf of any
other person or entity, against the Company or any of the other Releasees.
Executive also represents that Executive does not intend to bring any claims on
Executive’s own behalf or on behalf of any other person or entity against the
Company or any of the other Releasees.


8.Sufficiency of Consideration. Executive hereby acknowledges and agrees that
Executive has received good and sufficient consideration for every promise,
duty, release, obligation, agreement and right contained in this Release.


9.Confidential Information. Subject to Section 26 governing Protected Activity,
Executive reaffirms and agrees to observe and abide by the terms of the
Confidentiality Agreement, specifically including the provisions therein
regarding nondisclosure of the Company’s trade secrets and confidential and
proprietary information, which agreement will continue in force; provided,
however, that as to any provisions regarding solicitation of employees contained
in the Confidentiality Agreement that conflict with the provisions regarding
solicitation of employees contained in this Agreement, the provisions of this
Agreement will control.


10.Return of Company Property; Passwords and Password-protected Documents. No
later than the Termination Date, Executive confirms that Executive will return
to the Company in good working order all keys, files, records (and copies
thereof), equipment (including, but not limited to, computer hardware, software
and printers, wireless handheld devices, cellular





--------------------------------------------------------------------------------





phones and pagers), access or credit cards, Company identification, and any
other Company-owned property in Executive’s possession or control. Executive
further confirms that no later than the Termination Date, Executive will cancel
all accounts for Executive’s benefit, if any, in the Company’s name, including,
but not limited to, credit cards, telephone charge cards, cellular phone and/or
pager accounts and computer accounts. Executive also confirms that as of the
Termination Date, Executive will deliver all passwords in use by Executive at
the time of Executive’s termination, a list of any documents that Executive
created or of which Executive is otherwise aware that are password-protected,
along with the password(s) necessary to access such password-protected
documents.


11.No Cooperation. Subject to Section 26 governing Protected Activity, Executive
agrees that Executive will not knowingly encourage, counsel, or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against any of the Releasees, unless under a subpoena or other court order to do
so or as related directly to the ADEA waiver in this Agreement. Executive agrees
both to immediately notify the Company upon receipt of any such subpoena or
court order, and to furnish, within three (3) business days of its receipt, a
copy of such subpoena or other court order. If approached by anyone for counsel
or assistance in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints against any of the Releasees,
Executive will state no more than that Executive cannot provide any such counsel
or assistance.


12.Nondisparagement. Executive agrees that Executive will not in any way,
directly or indirectly, do or say anything at any time which disparages the
Company, its business interests or reputation, or that of any of the other
Releasees.


13.No Admission of Liability. Executive understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Executive. No action taken by the Company hereto,
either previously or in connection with this Agreement, will be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Executive or to any third party.


14.Solicitation of Employees. Executive agrees that for a period of twelve (12)
months immediately following the Termination Date, Executive will not directly
or indirectly (a) solicit, induce, recruit or encourage any of the Company’s
employees to leave their employment at the Company or (b) attempt to solicit,
induce, recruit or encourage, either for Executive or for any other person or
entity, any of the Company’s employees to leave their employment.


15.Costs. The Parties will each bear their own costs, attorneys’ fees and other
fees incurred in connection with the preparation of this Agreement.


16.Arbitration. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, WILL BE SUBJECT TO ARBITRATION IN LOS ANGELES COUNTY, BEFORE JUDICIAL
ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR WILL ADMINISTER
AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE
CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR WILL APPLY SUBSTANTIVE
AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW WILL TAKE PRECEDENCE. THE
DECISION OF THE ARBITRATOR WILL BE FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES
TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION WILL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION
WILL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND
EACH PARTY WILL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES;
PROVIDED, HOWEVER, THAT THE ARBITRATOR WILL AWARD ATTORNEYS’ FEES AND COSTS TO
THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO
WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY
A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT
EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL
REMEDY) FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT
MATTER OF THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS
INCORPORATED HEREIN BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT
CONTAINED IN THIS PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT
BETWEEN THE PARTIES, THE PARTIES AGREE THAT THIS ARBITRATION AGREEMENT WILL
GOVERN.







--------------------------------------------------------------------------------





17.Taxes; Section 409A. Executive agrees and understands that he is responsible
for payment, if any, of personal local, personal state, and/or personal federal
taxes on the payments and any other consideration provided hereunder by the
Company and any penalties or assessments thereon. It is intended that none of
the payments or benefits under this Agreement will constitute deferred
compensation under Section 409A of the Internal Revenue Code of 1986, as
amended, any final regulations and guidance under that statute, and any
applicable state law equivalent, as each may be amended or promulgated from time
to time (“Section 409A”), but rather such payments and benefits will be exempt
from Section 409A as payable only within the “short-term deferral period”
pursuant to Treasury Regulation Section 1.409A-1(b)(4), or otherwise be exempt
or comply with Section 409A so that none of the payments to be provided under
this Agreement will be subject to the additional tax imposed under Section 409A,
and any ambiguities or ambiguous terms will be interpreted in such manner. In
order to comply with the “short-term deferral” exception from Section 409A, in
no event will the Severance be paid later than March 15, 2019. Each payment and
benefit payable under this Agreement or otherwise is intended to constitute a
separate payment under Treasury Regulation Section 1.409A-2(b)(2).
Notwithstanding the foregoing, in the unlikely event that it is necessary to
avoid subjecting Executive to an additional tax under Section 409A, payment of
all or a portion of the separation-related payments or benefits payable under
this Agreement and any other separation-related deferred compensation (within
the meaning of Section 409A) payable to Executive will be delayed until the date
that is six (6) months and one (1) day following Executive’s separation from
service (within the meaning of Section 409A), except that in the event of
Executive’s death, any such delayed payments will be paid as soon as practicable
after the date of Executive’s death. In no event will the Company reimburse
Executive for any taxes that may be imposed on Executive as a result of Section
409A. In no event will Executive have discretion to determine the taxable year
of payment of any severance payments.


18.Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Executive
represents and warrants that Executive has the capacity to act on Executive’s
own behalf and on behalf of all who might claim through Executive to bind them
to the terms and conditions of this Agreement. Each Party warrants and
represents that there are no liens or claims of lien or assignments in law or
equity or otherwise of or against any of the claims or causes of action released
herein.


19.No Representations. Executive represents that Executive has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Executive has not
relied upon any representations or statements made by the Company that are not
specifically set forth in this Agreement.


20.Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement will continue in full force and effect without said
provision or portion of provision.


21.Entire Agreement. This Agreement (including the Supplemental Separation
Agreement) represents the entire agreement and understanding between the Company
and Executive concerning the subject matter of this Agreement and Executive’s
employment with and separation from the Company and the events leading thereto
and associated therewith, and supersedes and replaces any and all prior
agreements and understandings concerning the subject matter of this Agreement
and Executive’s relationship with the Company, with the exception of Section 5
of the Change of Control Agreement (“Limitation on Payments”), the
Confidentiality Agreement, and the Stock Agreements with the Company, except as
modified by this Agreement.


22.No Oral Modification. This Agreement may only be amended in writing signed by
Executive and the Chairman of the Board of Directors of the Company.


23.Governing Law. This Agreement will be governed by the laws of the State of
California, without regard for choice-of-law provisions. Executive consents to
personal and exclusive jurisdiction and venue in the State of California.


24.Effective Date. Executive understands that this Agreement will be null and
void if not executed by Executive within twenty-one (21) days from the date this
Agreement is presented to Executive.  Each Party has seven (7) days after that
Party signs this Agreement to revoke it. This Agreement will become effective on
the eighth (8th) day after Executive signed this Agreement, so long as it has
been signed by the Parties and has not been revoked by either Party before that
date (the “Effective Date”).


25.Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile will have the same force and
effect as an original and will constitute an effective, binding agreement on the
part of each of the undersigned.


26.Protected Activity Not Prohibited. Executive understands that nothing in this
Agreement shall in any way limit or prohibit Executive from engaging for a
lawful purpose in any Protected Activity. For purposes of this Agreement,
“Protected





--------------------------------------------------------------------------------





Activity” shall mean filing a charge or complaint, or otherwise communicating,
cooperating, or participating with, any state, federal, or other governmental
agency, including the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, and the National Labor Relations Board (“Government
Agencies”). Executive understands that in connection with such Protected
Activity, Executive is permitted to disclose documents or other information as
permitted by law, and without giving notice to, or receiving authorization from,
the Company. Notwithstanding the foregoing, Executive agrees to take all
reasonable precautions to prevent any unauthorized use or disclosure of any
information that may constitute Company confidential information under the
Confidentiality Agreement to any parties other than the Government Agencies.
Executive further understands that “Protected Activity” does not include the
disclosure of any Company attorney-client privileged communications, and that
any such disclosure without the Company’s written consent shall constitute a
material breach of this Agreement. Any language in the Confidentiality Agreement
regarding Executive’s right to engage in Protected Activity that conflicts with,
or is contrary to, this paragraph is superseded by this Agreement. In addition,
pursuant to the Defend Trade Secrets Act of 2016, Executive is notified that an
individual will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that (i) is made in
confidence to a federal, state, or local government official (directly or
indirectly) or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law, or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if (and only if) such
filing is made under seal. In addition, an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the individual’s attorney and use the trade secret
information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.


27.Voluntary Execution of Agreement. Executive understands and agrees that
Executive executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Executive’s claims against the Company and any of the
other Releasees. Executive expressly acknowledges that:


(a)    Executive has read this Agreement;


(b)    Executive has been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of Executive’s own choice or has
elected not to retain legal counsel;


(c)    Executive understands the terms and consequences of this Agreement and of
the releases it contains; and


(d)    Executive is fully aware of the legal and binding effect of this
Agreement.
* * * * *







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.
COMPANY                    CORNERSTONE ONDEMAND, INC.
By: /s/ Adam Miller     
    
Name: Adam Miller
    
Title: President & CEO
    
Dated: February 27, 2018
    
EXECUTIVE
    
DAVID CARTER, an individual
/s/ David Carter     


Dated: February 19, 2018    







--------------------------------------------------------------------------------





EXHIBIT A
SUPPLEMENTAL SEPARATION AGREEMENT


This Supplemental Separation Agreement (the “Supplemental Separation Agreement”)
is entered into as of _____________________, by and between Cornerstone
OnDemand, Inc. (the “Company”) and David Carter (“Executive”) (collectively, the
“Parties”). Any terms capitalized and not specifically defined herein will have
the meaning ascribed to them under the Transition Agreement and Release of
Claims, dated _____________________ (the “Transition Agreement”).
WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that Executive may have
against the Company and any of the Releasees, including, but not limited to, any
and all claims arising out of or in any way related to Executive’s employment
with and services to the Company, including, but not limited to, from the
Effective Date of the Transition Agreement through the Effective Date of this
Supplemental Separation Agreement.
NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:


1.Consideration. The Company agrees to pay Executive, less applicable
withholding, the severance described in Section 2 of the Transition Agreement,
pursuant to the terms and conditions thereof.


2.Acknowledgments and Agreements.


(a)Executive acknowledges and represents that the Company will have paid all
salary, wages, bonuses, accrued vacation, commissions and any and all other
benefits due to Executive as of the Effective Date of this Supplemental
Separation Agreement.


(b)Except as set forth in Section 2(c) of the Transition Agreement, Executive’s
Options, the shares purchased thereunder and Executive’s RSU Awards will
continue to be governed by the terms and conditions of the applicable Stock
Agreement, as each has been modified by the Transition Agreement.


3.Release of Claims. Executive agrees that the consideration described in
Section 1 hereof represents consideration for both (A) Executive’s
acknowledgments and agreements under Section 2 and (B) a release and waiver of
any and all claims against the Company and any of the Releasees relating to his
employment with the Company, including, but not limited to, from the Effective
Date of the Transition Agreement through the Effective Date of this Supplemental
Separation Agreement, as well as any claims under any local ordinance or state
or federal employment law, including laws prohibiting discrimination in
employment on the basis of race, sex, age (in particular, any claim under the
Age Discrimination in Employment Act), disability, national origin, or religion,
as well as any claims for wrongful discharge, breach of contract, attorneys’
fees, costs, or any claims of amounts due for fees, commissions, stock options,
expenses, salary, bonuses, profit sharing or fringe benefits. Executive further
acknowledges and agrees that the terms of Sections 4 and 6 of the Transition
Agreement will also apply to this Supplemental Separation Agreement and are
hereby incorporated and extended through the Effective Date of this Supplemental
Separation Agreement.


4.Confidential Information and Non-Solicitation. Subject to Section 7 governing
Protected Activity, Executive acknowledges and reaffirms his obligation to keep
confidential all non-public information concerning the Company that Executive
acquired during the course of his employment with the Company, as stated more
fully in the Confidentiality Agreement Executive signed at the beginning of his
employment, which remains in full force and effect. Subject to Section 7
governing Protected Activity, Executive affirms his obligation to keep all
Company Information confidential and not to disclose it to any third party in
the future. Subject to Section 7 governing Protected Activity, the
Confidentiality Agreement is incorporated herein by this reference, and
Executive agrees to continue to be bound by the terms of the Confidentiality
Agreement.


5.Return of Company Property. As part of Executive’s existing and continuing
obligation to the Company, Executive agrees that Executive has returned to the
Company, all Company information, including files, records, computer access
codes and instruction manuals, as well as any Company assets or equipment that
Executive has in his possession or under his control. Executive further agrees
not to keep any copies of Company information. Executive confirms that he has
returned to the Company in good working order all keys, files, records (and
copies thereof), equipment (including, but not limited to, computer hardware,
software and printers, wireless handheld devices, cellular phones and pagers),
access or credit cards, Company





--------------------------------------------------------------------------------





identification, Company vehicles and any other Company-owned property in
Executive’s possession or control and have left intact all electronic Company
documents, including, but not limited to, those that Executive developed or
helped to develop during his employment. Executive further confirms that he has
cancelled all accounts for his benefit, if any, in the Company’s name,
including, but not limited to, credit cards, telephone charge cards, cellular
phone and/or pager accounts and computer accounts.


6.Acknowledgments and Right to Revoke. Executive acknowledges that he has been
given twenty-one (21) days after receipt of this Supplemental Separation
Agreement to consider this Supplemental Separation Agreement. By signing this
Supplemental Separation Agreement, Executive acknowledges that he was offered a
period of at least twenty-one (21) days to consider the terms of this
Supplemental Separation Agreement but, to the extent not taken, Executive choose
to waive this consideration period. If Executive does not accept this
Supplemental Separation Agreement within that time, it will become null and
void. Executive is advised to consult with an attorney prior to executing this
Supplemental Separation Agreement. Executive represents and agrees that he fully
understands his right to discuss all aspects of this Supplemental Separation
Agreement with his private attorney, that he has availed herself of this right,
that he has carefully read and fully understands all of the provisions of this
Supplemental Separation Agreement, and that he is voluntarily entering into this
Supplemental Separation Agreement. Executive understands and agrees that the
waiver of rights contained in this Supplemental Separation Agreement is only an
exchange for the consideration specified herein, and that he would not otherwise
be entitled to such consideration. Once Executive has signed the Supplemental
Separation Agreement, Executive can revoke his acceptance within seven (7) days
by so notifying Adam Weiss, General Counsel, 1601 Cloverfield Blvd, Suite 600
South, Santa Monica, CA 90404 This Supplemental Separation Agreement will become
effective on the eighth day following Executive signing it (the “Effective
Date”).


7.Protected Activity Not Prohibited. Executive understands that nothing in this
Supplemental Separation Agreement shall in any way limit or prohibit Executive
from engaging for a lawful purpose in any Protected Activity. For purposes of
this Supplemental Separation Agreement, “Protected Activity” shall mean filing a
charge or complaint, or otherwise communicating, cooperating, or participating
with, any state, federal, or other governmental agency, including the Securities
and Exchange Commission, the Equal Employment Opportunity Commission, and the
National Labor Relations Board (“Government Agencies”). Executive understands
that in connection with such Protected Activity, Executive is permitted to
disclose documents or other information as permitted by law, and without giving
notice to, or receiving authorization from, the Company. Notwithstanding the
foregoing, Executive agrees to take all reasonable precautions to prevent any
unauthorized use or disclosure of any information that may constitute Company
confidential information under the Confidentiality Agreement to any parties
other than the Government Agencies. Executive further understands that
“Protected Activity” does not include the disclosure of any Company
attorney-client privileged communications, and that any such disclosure without
the Company’s written consent shall constitute a material breach of this
Supplemental Separation Agreement. Any language in the Confidentiality Agreement
regarding Executive’s right to engage in Protected Activity that conflicts with,
or is contrary to, this paragraph is superseded by this Supplemental Separation
Agreement. In addition, pursuant to the Defend Trade Secrets Act of 2016,
Executive is notified that an individual will not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that (i) is made in confidence to a federal, state, or local government
official (directly or indirectly) or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law, or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if (and only
if) such filing is made under seal. In addition, an individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the individual’s attorney and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.


8.Entire Agreement. This Supplemental Separation Agreement, the Stock
Agreements, the Transition Agreement, and the Confidentiality Agreement,
constitute the entire agreement and understanding between the Parties concerning
the subject matter of this Supplemental Separation Agreement and with the
exception of Section 5 of the Change of Control Agreement (“Limitation on
Payments”), all prior and contemporaneous representations, understandings, and
agreements concerning the subject matter of this Supplemental Separation
Agreement (other than the Confidentiality Agreement) have been superseded by the
terms of this Supplemental Separation Agreement.


IN WITNESS WHEREOF, the Parties have executed this Supplemental Separation
Agreement on the respective dates set forth below.







--------------------------------------------------------------------------------





COMPANY                    CORNERSTONE ONDEMAND, INC.
By:                 
    
Name:                 
    
Title:                 
    
Dated:                 
EXECUTIVE    
DAVID CARTER, an individual


(Signature)


Dated:                 
    





